DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-6 and 8-11 are allowed.

3.	Claim 7 has been canceled.

4.	This allowance of application 15/771250 is in response to Applicant’s claim amendments filed on January 11, 2021.  

5.	Application 15/771250 is a 371 of PCT /GB2015/054141 filed on December 23, 2015.  Application 15/771250 has benefit from certified document foreign application GB 1519577.9 filed on November 5, 2015.   The certified document copy of application GB 1519577.9 that was provided to USPTO on April 26, 2018 is in English.

Claim Interpretation

6.	Claim 1 recites “system state of said data-source device.”  Specification (page 1) states “passing from the data-source device or component to another or data to be assembled [] originate as data from a memory.”  Based on specification explanation, the data-source device could be a sensor or other device from where the data originates.  And, the device has a system state.  This interpretation is applied to all the claims.

7.	Claim 1 recites “accessing data in memory.”  Instant specification (page 3) states “include static data 104, retrieved from storage for example by direct memory access (DMA) 106 from a processor memory or by other means from an external memory.”  The specification mentioned/stated “external memory” can be a storage unit.  This interpretation is applied to all the claims.

8.	Claim 1 recites “selecting an accessor.”   Specification (page 3) states “retrieved from storage [] by direct memory access (DMA) [] or by other means from an external memory.”  Specification does state “request” and “select” in several areas.  However, the selection is performed by a processor and not by a user/human.  This interpretation is applied to all the claims.

9.	Claim 1 recites “static data in memory.”  Instant specification (page 3) states “static data 104 will normally have been stored in some storage location, and will simply be retrieved and positioned as-is in the data stream.  By contrast, dynamic data [] is transformed in some way to prepare it for inclusion in data stream.”  According to Merriam-Webster dictionary, “transform” is defined as “to subject to mathematical transformation.”  The specification explanations provide the interpretation (i.e., “retrieved and positioned as-is”) of the recited “static data.”  This interpretation is applied to all the claims.

Reason for allowance
10.	The present invention is directed towards a Data-Source Device (DSD) operating for assembling a Data Stream (DS) compliant with a DS constraint by accessing data in memory.  An accessor (the accessor is to access Static Data [SD]) in memory) is selected based on an estimate of an access constraint.  The access constraint is dependent upon system state of the DSD.  A plurality of Data Items (DIs) are acquired by accessing SD with the accessor.  The acquired DIs are positioned in the DS.  In response to achieving compliance with the DS constraint, the DS is communicated.  Independent claims 1, 10 and 11 each identify the uniquely distinct combination of features:
operating a data-source device for assembling a data stream compliant with a data stream constraint by accessing data in memory
selecting an accessor based on an estimate of access constraint
wherein the accessor is to access static data in memory
wherein:
** said access constraint is dependent upon system state of said data-source device
** acquiring a plurality of data items by accessing static data with the accessor
** positioning said plurality of acquired data items in said data stream; and
** responsive to achieving compliance with said data stream constraint, communicating said data stream
(specification page 3) retrieved from storage [] by direct memory access (DMA) 106 from a processor memory or by other means from an external memory
(specification page 3) static data 104 will normally have been stored in some storage location, and will simply be retrieved and positioned as-is in the data stream.

11.	While the summary is on page 20, the closest prior art (Latronico et al., “A Vision of Swarmlets”, 2015; James et al., US 6031798; Chang et al., US Pub 20080091709; Fujihara et al., US Pub 20110178994 [0004] [0022]; Kishi, US Pub 20060218199 [0035]; Tanaka, US Pub 20090234500 [0009] [0010]; Goodman et al., US Pub 20050261800 [0029] [0030] [0032] [0036] [0039]; Compton et al., US Pub 20080091709; Gallo et al., US 7318116; Smith, US Pub 20160196072 (0005] [0020] [0021]; Nordquist et al., US Pub 20030014160 [0154] [0155]; Gorin et al., US Pub 20150334413 [0084] [0141]; Souluer, US Pub 20080304636 [0031] [0123]; Emerson, US Pub 20140149596 [0105]; Gahm et al., US Pub 20130332620 [0013] [0067]; Bowra et al., US Pub 20080195746 [0049]; Prabhakar et al., US 7536489 (11) (12) (48)-to-(51) (56); Bhogal et al., US Pub 20080195746 [0009] [0013] [0038] [0041] [0165]-to-[0167] [0185]; Burrill et al., US Pub 20040049480 [0028] [0029] [0034] [0040] [0048] [0049]; and Andrade et al., US Pub 20020059644 [0037]) disclose “swarmlets” are applications and services that leverage networked sensors and actuators with cloud services and mobile devices.  The authors offer a way to construct swarmlets by composing “accessors,” which are wrappers for sensors, actuators, and services, that export an actor interface.  Rapid growth of networked smart sensors and actuators presents enormous challenges and opportunities.  Called the Internet of Things (IoTs), Industry 4.0, the Industrial Internet, Machine-to-Machine (M2M), the Internet of Everything, the Smarter Planet, Trillion Sensors (TSensors), or the Fog (like the cloud, but closer to the ground), the vision is of a technology that deeply connects our physical world with our information world.  Many emergent technologies address the diverse concerns of the IoTs and leverage established technologies originally developed for ordinary Internet use.  In embodiments, composing services present problems.  Suppose you want to connect your light bulbs to your home alarm system?  Smartphone apps are the closest we have today to a de facto standard means of accessing IoT devices, yet they’re difficult to compose.  This problem has created an opportunity for aggregators.  On the software side, IFTTT (IF This, Then That), supports constructing “recipe” rule sets that accept input from Internet-accessible services and issue responses using Internet-accessible services.  While lacking standards, services and devices operate using proprietary APIs and mechanisms, so at any given time, aggregators support only a bounded set of third-party devices and services.  This can show innovation by hindering new entrants to the market, whose products aren’t supported.  In this article, we offer a particular approach to interpoerabilty that scales well, and enables millions of creative minds to invent new IoTs technologies my re-purposing existing ones.  In embodiments and in keeping with previous work, we call applications that integrate networked sensors and actuators “swarmlets” a bow towards Jan Babaey’s phrase “the swarm at the edge of the cloud,” which hits at these devices’ potential vastness (and ominousness).  We want to shift the focus away from standardizing over-the-network communication and APIs, and focus towards mechanisms by which diverse, proprietary, secure communication protocols, and APIs don’t hinder devices’ and services’ interoperability.  In an embodiment, consider a scenario in which a startup company produces a robot called “accessor host” (i.e., C4PO) that wanders a space (e.g., a factory floor) that already contains a variety of networked sensors, security devices, and other robots made by other vendors.  Those vendors have never heard of a company providing C4PO and offer no support for its interfaces; its vendor has no knowledge of the over-the-network APIs provided by those third-party devices.  In an implementation, upon removing a robot from the box, a user configures the robot with credentials for accessing the Local Area Network (LAN), perhaps using a smartphone app and optical communication.  Once the robot is on the local network, it sends a multicast discover packet, maybe in the style of Universal Plug and Play (UPnP).  The robot receives a response providing an IPv6 address, from which the robot obtains XML files defining accessors.  The robot downloads, accesses, and executes the XML files in a manner similar to the way a browser downloads HTML5 with JavaScript and executes it.  C4PO begins by filtering the accessors it discovered to select those providing proximity data.  Specifically, the C4PO looks for accessors that, when triggered, output a measure of the physical distance from the C4PO to the device to which the accessor provides access.  The C4PO needn’t know exactly how the accessor obtained this distance measure.  All the C4PO needs to know is that the accessor indeed provides a distance measure, and that the C4PO is capable of executing the accessor (it’s a suitable accessor host).  For example, such an accessor might declare that it “requires” the accessor host (C4PO) to provide a Bluetooth API so that the accessor can provide a measure of distance using a Bluetooth Low Energy (BLE) beacon technology (e.g., iBeacon).  C4PO has Bluetooth capability, so it’s compatible with the accessor and can execute it.  Another accessor might declare that it requires a GPS, API.  Because C4PO has no GPS capability, the C4PO can’t execute that accessor.  C4PO collects all compatible accessors that it discovers on the local network and executes them.  Some of the accessors provide output data, and some don’t (i.e., some devices are out of range).  Some do provide (noisy) distance measures to a device (e.g., a video camera, motion sensor, door lock, etc.).  C4PO wishes to construct a local environment map, but noisy distance measures don’t provide enough information.  However, because the C4PO can move, and dead reckoning can estimate its motion; it can combine multiple measurements to convert noisy distance information into relative location estimates.  To do this, the C4PO leverages another accessor that provides a cloud-based machine-learning service that, behind the scenes, uses particle filtering to estimate location, and provides an optimization algorithm to recommend motion vectors to the robot.  The machine-learning and optimization algorithms are quite computationally heavy and memory intensive, and are beyond C4PO’s energy budget, so offloading them to the cloud makes sense.  In the end, C4PO forms a map of the objects’ relative locations in the environment.  C4PO then starts using the map to navigate through the space, detect intruders, or track assets.  C4PO can leverage additional accesses provided by devices it discovers (e.g., video cameras that provide it images of its own surroundings, or sensors that provide temperature, air quality, and light levels.).  In embodiments, the underlying principle behind accessors is a design pattern called actors, whereby concurrent components send each other messages via ports.  The actor’s interface – input ports that receive messages and output ports that send messages – contrasts with a more typical imperative API, which defines which procedures we invoke.  In an embodiment, a way is described to construct swarmlets by composing accessors.  Accessors are actors that wrap sensors, actuators, and services.  A swarmlet host instantiates an accessor, treating it as a local actor.  It sends inputs to the accessor’s ports, invokes one or more of a small set of action methods, and receives outputs via the accessor’s output ports.  The swarmlet host needn’t necessarily trust the accessor, because the host executes the accessor in a sandbox to constrain potentially malicious code, similarly to how a browser executes a JavaScript on a webpage.  In embodiments, an access is a component class that a swarmlet instantiates to access a device or service.  An access has inputs, by which the swarmlet makes requests, and outputs, by which the service issues responses.  The responses needn’t be synchronous with the requests.  They can be callbacks or “push” notifications.  An accessor needn’t even have any inputs; instead, it can produce outputs spontaneously.  In embodiments, the accessor can have several inputs, some of which specify a bulb and bridge (a gateway providing Internet access to the bulb), and some of which specify commands to the bulb.  The C4PO might use such an accessor to illuminate its surrounds to make another accessor, providing images from a video camera, more effective.  A swarmlet host (which could be C4PO, a computer, a handheld device, an embedded device, or a virtual machine) could download the accessor specification (XML text) from an accessor library.  The swarmlet host instantiates the accessor, provides the accessor with inputs, and invokes the accessor whenever the swarmlet host chooses.  In this case, “invoking” the accessor means executing the specified fire function in a JavaScript context that provides a way to read to the accessor inputs, a way to send outputs, and other facilities (e.g., httpRequest function).  Using such a function (httpRequest) is part of the accessor interface given by an “requires” entry.  A swarmlet host must provide this function to be compatible with this accessor.  The mechanism by which the access communicates with a server is up to the service provider and only factors into the interface between the accessor and the swarmlet host through “required” capabilities, which might be very low-level (network acess using UDP, Bluetooth radio, or HTTP access to the Web).  This separation of concerns is central to the concept of accessors.  In various embodiments, an accessor could provide outputs spontaneously whenever the data satisfy some criterion (e.g., whenever a sensor value moves by a specified delta.).  At the very least, accessors could provide database access, time series data, data analysis, actuation and control, and interactive services.  In embodiments, to be useful, a swarmlet host must be able to use and compose a variety of accessors.  However, accessors can get quite sophisticated, some swamrlet hosts are constrained devices, and the particular security implications or running swarmlets could require different gradations of trust.  Hence, a given swarmlet host might not be able to instantiate all accessors.  A well-defined interface ensures that a swarmlet host can check compatibility statically.  In embodiments, an accessor interface defines the inputs, outputs, and required capabilities (e.g., network access).  Such an interface enables search, discovery, and service composition.  In examples, if the access attempts to invoke capabilities that the accessor hasn’t declared “required,” the swarmlet host can reject the execution.  Here’s where standardization is valuable.  A basic standard is envisioned that’s extensible through “requires” tags and references to ontologies for sensors, actuators, and data.  Many issues must be addresses in the standardization process, including the type of system used for I/O and version management.  In a case, “standardization” is provided through defining the accessor base class, which is JSAccessor.  The base class supports JavaScript scripts, and invokes specific procedures defined in the scrips, like initialize, fire, and wrapup.  A different base class might use a different scripting language or a different set of functions that it invokes.  Other base classes are envisioned (e.g., PythonAccessor), but the focus is on JavaScript because of its well-established use in browsers and its relatively well-understood security risks.  Component accessors are also envisioned whose scripts require specialized extensions in the swarmlet host (e.g., access local hardware resources).  A component acesssor is executable on any swarmlet host that includes a implementation of the accessor’s based class and specified required extensions.  The base class effectively defines a standard for a family of accessor.  It also significantly reduces security risks by binding particular functions and variables usable by the script, as done today in browsers.  

12.	Another prior art teach an automated data storage library for storing and retrieving Data Storage Media (DSM) in a plurality of Storage Slots (SSs), for a Host Processor (HP).  At least one drive unit is coupled to the HP for reading and/or writing data on the DSM.  A Library Manager (LM) includes a stored table for identifying the DSM stored in the SSs, the stored table indicating artificial scaling of the data storage capacity of selected DSM to selected values less than the actual data storage capacity thereof.  The stored table also stores indicator of attributes of the library with respect to ones of the DSM, such as indicating that the drive unit is to communicate at the drive/host interface in a specific protocol.  The LM responds to the retrieve signal from the HP, transporting the selected DSM to a drive unit, and signaling the drive unit to artificially scale the data storage capacity of the selected DSM to the selected value thereof identified in the stored table, and/or signaling the drive unit to communicate at the drive/host interface in the protocol of the attributes of the selected DSM.  Automated data storage libraries are provided for storing and retrieving DSM, and, more particularly, to the capacity scaling of such media and to the attributes of the library components.  Automated data storage libraries are known for providing cost effective access to large quantities of stored data.  The term “media” used herein refer to any portable housing structure containing any type of DSM.  An accessor, furnished with one or more pickers, is a robotic device which moves along a guideway in a horizontal motion, or about a pivot in a rotary motion, and moves vertically to access the various SSs with the picker, and transports selected DSM amongst the SS and a drive unit(s), which read and/or write data on the DSM.  To double the storage capacity, two “walls” or SSs may be provided on either side of the accessor.  Libraries also typically contain input/output stations or ports through which an operator may pass DSM to be added to the library and through which the accessor may pass DSM to be removed from the library.  The operation of the accessor is typically under the direct control of an LM, which is a programmed data processing controller typically situated in the library.  An LM typically comprises a micro-processor, including a database such as memory or a disk drive, and input/output adapters, such as SCSI ports.  The disk drive typically stores the programs (microcode) which cause the LM to operate the library, and which include information indicating the characteristics of the particular library.  In an embodiment, a drive unit(s) of the automated data storage library is coupled to a host at a drive/host interface for reading and/or writing data on the DSM.  The LM is coupled to the host(s), coupled to the drive unit(s), coupled to the robotic accessor(s), and has a stored table.  The LM stores, in the store table, indicators of attributes of the automated data storage library with respect to one of the DSM.  In response to the retrieve signal from the host, the LM signals the accessor to transport the selected DSM to a drive unit, and signals the drive unit to operate in accordance with the attributes from the stored table for the selected DSM, such as signaling the drive unit to communicate at the drive/host interface in the protocol of the attributes indicated for the selected DSM in the stored table.  In an embodiment, a library 10 includes a drive unit(s), media cartridges stored in SSs, an accessor 18, and an LM 24.  The accessor 18 transports a selected cartridge between an SS and a drive.  The accessor 18 include a cartridge gripper and a bar code scanner, or similar vision system, mounted on the gripper, to “read” identifying cartridge labels.  The drives can be optical disk drives or magnetic tape drives and the cartridges can contain optical or magnetic media, respectively, or any other removable media and associated drives.  The LM, which includes a computing processor(s), is interconnected with, and control the actions of, the drives and the accessor 18.  Computer data to be stored on removable media, such as magnetic tape, is typically arranged in data volume units that originally correspond to one DSM (e.g., a reel of tape, tape cartridge, cassette, etc.).  The capacity of such DSM has grown substantially in recent years.  Thus, the average size of data sets in most computer or data processing centers is significantly less than the capacity of the DSM volumes.  A recent development for better utilizing the full capacity of a removable media cartridge (also called a media volume or a physical volume) is to store multiple volumes (called virtual or logical volumes) on a single physical volume.  Data which would have been stored in multiple, mostly unused physical volumes are collected and stored on a single physical volume in separately addressable, HP defined logical data storage volumes.  A helpful tool in managing the massive numbers of logical volumes that can be stored in such libraries is the concept of “categories.”  A category may be defined for data storage volumes having a common attribute.  Some common attributes include scratch volumes, expiration dates, common user, type of volume, HP data related to a job or set of jobs, volumes to be transferred or migrated to a scratch category, etc.  A set of logical volumes may be selected for use by calling for a category, which will select any volume in the category.  

13.	And, another prior art teach a flexible metadata and workflow based Report Generation (RG) system.  The system comprises a Flexible Reporting (FR) Graphical User Interface (GUI) with four components that allow the user direct control in the creation of a report within a single application:  a Data Generator (DG) for retrieving data, a Report Designer (RD) with a built-in RD application, a Report Deployment (RDep) element for deploying the report and a Report Run (RR) element for interactivity in running the report.  The FR GUI allows a user to run a report with updated data stores, and to define the various elements that affect the content of the generated report with great flexibility.  Moreover, the system provide improved solutions for updated data retrieval from protected data sources.  The financial services industry relies heavily on reports and reporting services/systems as an important medium for communicating with clients and potential clients.  A report is an organized collection of data formatted for viewing or printing in a user-friendly way.  A report might communicate time critical information about investments, including a fund/portfolio performance, present market value, a summary of gains/losses, and other information.  In an embodiment, a system may be implemented as an architecture of a distributed networked computing device(s) (e.g., PCs, servers, workstations, etc.), programmed to retrieve data, design reports, extract report metadata and run reports by users.  A Client Terminal (CT) may be implemented as a computing device (e.g., PC, laptop, workstation, etc.) in communication with the system components via a data network (e.g., LAN, WAN, etc.).  The CT includes a client application which provides a GUI display window (e.g., FR GUI).  The FR GUI may be implemented as software code to be executed by a processor of the CT using any suitable computer instruction type (e.g., Java, C, C++, Visual Basic, Pascal, Fortran, SQL, etc.) using conventional or object-oriented techniques.  The client code might reside on the user desktop or might be accessible over the network.  In other embodiments, the FR GUI may be stored in a remote server, and the CT may execute the application through a browser application.  After initialing the FR GUI, the user may first log in by entering a user ID and password.  This will grate access to the user to the four components of the FR GUI:  the DG, the RD, the RDep element, and the RR element.  The selections available to the user in the RF GUI may be based on the entitlements of the user, and if so, this will be determined upon user login.  The DG element is the element through which the user can select the data to be incorporated into the report.  The user accesses the component by clicking on the tab selected “Generate Data.”  The data that the user wants to incorporate into the report will be retrieved from the database(s) where it resides through Data Accessors (DAs) run by a Reporting Architecture (RA) in communication with Data Services.  DAs are programs that retrieve data from databases where the data is stored such as Enterprise Databases.  The databases can store multiple types of data (e.g., performance data, index data, product data, portfolio data, risk data, etc.).  DAs are generic components that target specific kinds of data and maintain the data categories that exist in the original database.  Examples of DAs are holdings DAs, transactions DAs, performance DAs, data categories, benchmark DAs, etc.  By using DAs, users do not need to know the underlying data structure of the databases where the data is actually stored, but simply need to input a few parameters to indicate the data that must be retrieved by the DAs.  DAs by virtue of being generic, simplify the access of multiple users and their respective diverse parameters, to complex and diverse data sources.  In another embodiment, the user obtains a view of the tree of DAs through the DG element.  In this manner, a user will be able to visualize the different DAs through which the data may be retrieved.  The tree of DAs appears in a window labeled as “Data Queries.”  Or, the DAs may appear organized in folders and/or subfolders (e.g., basic, advanced etc.).  The user may then select the desired DA, through any of the interface techniques mentioned earlier.  The user clicks on checkboxes corresponding to the Data Categories desired.  A user may select multiple DAs, and in this case, the selected DAs and their options will be displayed to the user.  In another embodiment, the user has selected the Holdings and Transactions DAs, and a number of field corresponding to the data query options available through these DAs are displayed.  Account and Button panels are available and displayed for all query types.  The DAs displayed may be dependent upon the entitlements of the user.  In an embodiment, the user may log into the system from a CT.  The user credentials and entitlements are verified by the system at the back-end (e.g., the RA).  The user launches the DG component of the FR GUI to request data for the design of the report.  The user selects the DAs needed for retrieving the data to be included in a report from a DA menu, and submits the request to the RA.  The data requested by the user is retrieved via Data (SOAP) Services from the Enterprise Databases.  If the user desired to save an RR request for later execution, the user can choose the desired reports and the associated parameters, including the run schedule.  Upon submission by the user, the scheduled run request is saved to the Batch Process (BE) element.  At the appropriate time, the BE element in conjunction with the Scheduler element initiates execution of the schedule run request by sending a message to the RA.  The RA then retrieves the report and parameter value information from the Reports Metadata Database and constructs an RR request based on the retrieved information.  The process then advances.  Once the report is run, it can be streamed to the screen or sent as e-mail.  

14.	In summary, nowhere do Latronico, James, Chang, Fujihara, Kishi, Tanaka, Goodman, Compton, Gallo, Smith, Nordquist, Gorin, Souluer, Emerson, Gahm, Bowra, Prabhakar, Bhogal, Burrill, and Andrade explicitly mention or disclose the unique combination of elements listed above.  The specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., memory, static data).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	March 11, 2021